I dissent for the reason that I believe that the testimony of the husband, admitted in this case, purporting to repeat statements of his deceased wife, invades the hearsay rule and goes far beyond the original rule announced in State v. Power,24 Wash. 34, 63 P. 1112.
I further feel that the trial judge's reference to the direct and cross examination of the autopsy surgeon as "an organ recital," made in the presence of the jury during the trial, constituted a studied effort on his part to convince the jury that that witness's testimony should be treated facetiously and accorded little or no weight and was, therefore, a clear commenton the evidence.
February 3, 1947. Petition for rehearing denied. *Page 798